EXHIBIT 10.2(5)
September 14, 2010
Mr. John C. McKeon
Dear John:
On behalf of The Dallas Morning News (TDMN) and A. H. Belo Corporation, we are
pleased to offer you the attached retention and relocation package. As an
executive officer of TDMN, the terms of your compensation and relocation package
may be subject to various SEC disclosure rules.
We look forward to you continuing your employment with The Morning News.
However, we recognize that you retain the option, as does the Company, of ending
your employment with TDMN at any time, with or without cause. As such, your
employment with TDMN is at-will, and neither this letter nor any other oral or
written representations may be considered a contract of employment for any
specified period of time.
Please indicate your acceptance of this offer by signing and dating in the space
provided below. If you have any questions, please feel free to call me at
214-977-7246.

         
 
  Sincerely,    
 
       
 
  /s/ Dan Blizzard
 
Dan Blizzard    
 
  Senior Vice President & Secretary    
 
  A. H. Belo Corporation    
 
       
Accepted:
  /s/ John C. McKeon 9/22/10
 
John C. McKeon    

cc: Mr. James M. Moroney III

 



--------------------------------------------------------------------------------



 



John McKeon
Retention & Relocation Offer
September 14, 2010

     
A. Title:
  President and General Manager
The Dallas Morning News
 
   
B. Base Salary:
   $400,000
 
   
C. Target Bonus %:
   60%
 
   
D. Equity Awards
  You will be eligible to receive equity awards under the terms of the Company’s
Incentive Compensation Plan
 
   
E. Retention Bonus:
   $300,000 Net After Tax ($407,886 Pre-Tax)
 
   
F. Relocation Assistance:
  The Company will purchase your home in California for $3,100,000 if it does
not sell after being listed for 180 days at the suggested listing price as
agreed upon by HRO and the real estate agent selected by HRO. The purchase
amount of $3,100,000 is the Average Market Value B as described in the attached
investment and appraisal summary.
 
   
 
  If you purchase a home in Texas, prior to selling your home in California to a
third party or to the Company as outlined in section D above, the Company will
reimburse you for the cost of the monthly mortgage payment, taxes, insurance and
HOA dues on your Texas home. The Company will “gross-up” all such payments for
taxes.
 
   
 
  Per the Homeowner Relocation Policy offered to you at the time of your hire in
August 2007 (copy attached) with the following clawback/repayment schedule and
any other exceptions as approved by the Senior Vice President & Secretary of A.
H. Belo Corporation.
 
   
G. Clawback/Repayment:
  If you voluntarily resign from the Company during a three-year period from the
date you sign the retention and relocation agreement, you will be required to
repay the Company for all or a portion of the after-tax amount of the retention
bonus ($300,000), closing costs and relocation expenses ($328,500) for a total
of $628,500, per the following schedule:

                      Repayment Time Period   %   $
First 12 Months
    100 %   $ 628,500  
12 - 24 Months
    75 %   $ 471,375  
24 - 36 Months
    50 %   $ 314,250  

 